          Case 1:20-cv-00058-SMV Document 22 Filed 01/04/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

DENNIS P. CHAVEZ,

        Plaintiff,

v.                                                                       No. 20-cv-0058 SMV

ANDREW SAUL,
Commissioner of the Social Security Administration,

        Defendant.

                                        JUDGMENT

        Having granted Plaintiff’s Motion to Reverse and Remand for a Rehearing with Supporting

Memorandum [Doc. 17], by an Order entered concurrently herewith,

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that judgment is entered

in favor of Plaintiff.

        IT IS SO ORDERED.




                                                          ______________________________
                                                          STEPHAN M. VIDMAR
                                                          United States Magistrate Judge
                                                          Presiding by Consent
